Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Most pertinent prior art, including  U.S. Patent Pub. No. 2006/0074430 to Deffenbaugh et al. and U.S. Patent Pub. No. 2005/0085915 in view of Steinberg disclose a system for repairing a defect on a portion of an articular surface of a patient's glenoid. The system comprising a guide pin configured to be secured into bone beneath the articular surface of the glenoid, wherein the guide pin is configured to be disposed at an angle a relative to the articular surface, wherein angle A is < 90 degrees. The guide pin generally defines a working axis and an implant including a load bearing surface and a bone facing surface, the load bearing surface having a contour substantially corresponding to the contour of the articular surface and the bone facing surface has a generally hemi-spherical contour substantially corresponding to an excision site having a generally hemispherical contour. The load bearing surface can comprise a beveled region disposed about a perimeter of the load bearing surface.  
The prior art fails to teach or disclose, however, wherein the system includes an excision device with shaft configured to be advanced along the working axis of the guide pin, the at least one cutter includes a cutting surface having a generally arcuate shape sweeping towards a proximal end of the cannulated shaft.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775